 

Exhibit 10.1

 

[FORM OF]
AMENDMENT

TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made January
9, 2017, among OHI Asset Management LLC (the “Company”), Omega Healthcare
Investors, Inc. (the “Parent”), and _____________ (the “Executive”).

 

INTRODUCTION

 

The Company, the Parent and the Executive are parties to an employment agreement
(the “Employment Agreement”) generally effective as of ____________, 2015 and
amended effective March 17, 2016. The parties now desire to further amend the
Employment Agreement to extend the term of the Employment Agreement by one year
to December 31, 2019 (subject to earlier termination as provided in the
Employment Agreement), update the annual base salary payable to the Executive,
and update the definition of “Competing Business.”

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree that the Employment Agreement is
amended, effective as of the date first set forth above, as follows:

 

1.          By substituting the following for the first sentence of Section
2(a):

 

“The Company shall pay the Executive base salary of $_____,_____ per annum
effective January 1, 2017, which base salary will be subject to review effective
as of January 1, 2018, and at least annually thereafter by the Compensation
Committee of the Board of Directors of the Parent (the “Compensation Committee”)
for possible increases.”

 

2.          By substituting in the first sentence of Section 2(b)(ii) the year
“2017” for the year “2016”.

 

3.          By substituting in the second sentence of Section 2(b)(iii), in
Section 3(a), in Section 3(c)(ii) and in Section 5(f) the year “2019” for the
year “2018” wherever it appears.

 

4.          By substituting the following for Section 9(f):

 

“(f)        ‘Competing Business’ means the entities listed below and any person,
firm, corporation, joint venture, or other business that is engaged in the
Business of the Company:

 

(i)Care Capital Properties, Inc.,

(ii)CareTrust REIT, Inc.,

(iii)Communities Healthcare Trust Incorporated,

(iv)Formation Capital, LLC,

 

 

 

 

(v)HCP, Inc.,

(vi)Healthcare Realty Trust Incorporated,

(vii)Healthcare Trust of America, Inc.,

(viii)LTC Properties, Inc.,

(ix)MedEquities Realty Trust, Inc.,

(x)Medical Properties Trust, Inc.,

(xi)National Health Investors, Inc.,

(xii)New Senior Investment Group Inc.,

(xiii)Northstar Realty Finance Corp.,

(xiv)Physicians Realty Trust,

(xv)Quality Care Properties, Inc.,

(xvi)Sabra Health Care REIT, Inc.,

(xvii)Senior Housing Properties Trust,

(xviii)Ventas, Inc., and

(xix)Welltower Inc.”

 

In all remaining respects, the terms of the Employment Agreement shall remain in
full force and effect as prior to this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-

 

 

IN WITNESS WHEREOF, the Company, the Parent and the Executive have each executed
and delivered this Second Amendment to Employment Agreement as of the date first
shown above.

 

  THE COMPANY:       OHI ASSET MANAGEMENT LLC       By:                     THE
PARENT       OMEGA HEALTHCARE INVESTORS, INC.       By:         THE EXECUTIVE:  
     

 

-3-

 

 